DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   OLIVE GOHEAGAN, as Personal Representative of the ESTATE OF
                       MOLLY SWABY,
                          Appellant,

                                     v.

  JOHN B. PERKINS a/k/a JOHN BURGESS PERKINS, ROBERT G.
   CREECH, JUDITH CREECH, SHARON R. BOCK, as CLERK AND
    COMPTROLLER FOR PALM BEACH COUNTY, FLORIDA and
                      SUNTRUST BANK,
                         Appellees.

                              No. 4D16-2220

                               [July 6, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case No.
2015CA010010XXXXMB.

  Nichole J. Segal of Burlington & Rockenbach, P.A., West Palm Beach
and Richard D. Schuler of Schuler, Halvorson, Weisser, Zoeller &
Overbeck, P.A., West Palm Beach, for appellant.

  Philip D. Storey and Michelle Incandela of Alvarez, Winthrop,
Thompson & Storey, P.A., Orlando, for Appellee SunTrust Bank.

PER CURIAM.

   Affirmed.

CIKLIN, KLINGENSMITH, JJ., and METZGER, ELIZABETH A., Associate Judge,
concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.